HUGHES, J.
Epitomized Opinion
Action in Henry Common Pleas upon note. Defense that note was given in payment of real estate commission in which Piechocki acted as agent for both parties without disclosing the fact that the other party was to pay him a commission also. The trial court charged the jury that if Piechocki did not disclose *13to tfi'e defendant that .the other party had agreed to pay him a commission, then Piechocki conld not recover. In reversing the judgment the appeals court held:
Attorneys—Eagan & Eagan, Edgar M. Flowers for Piechocki; Reiger & Meekison for Warner, all of Napoleon.
1. The judge infringed upon the province of the jury, as it should determine whether there has been sufficient disclosure of the material facts by the agent.